Mr. ..........., an attorney of the court, was called before the bar and thus addressed by the Acting Chief Justice: "You have, by the authority established by the Court to act under such circumstances, been found guilty of the following unprofessional conduct: Having been a duly retained attorney of one Doe in a matter against one Roe, and having begun the legal business pertaining thereto, during the progress of the controversy, because of your client's neglect to pay your fees, you transferred your professional allegiance to his adversary and accepted retainer from the latter without notice to him who first retained you.
"Such conduct evinces a lack in you of that ethical discrimination demanded in a lawyer, and it has been recommended by The Committee on grievances of the Colorado Bar Association that you be reprimanded for such conduct. Both the finding and recommendation have been approved by this Court, and for that reprimand you are now called before us. Your conduct for whatever reason was a violation of your duty to your client and of your duty as an officer of this court. It constitutes a serious injury to your profession and cannot be tolerated.
"You are therefore thus reprimanded for it and solemnly warned against a repetition thereof and advised that such will be a sufficient cause for your disbarment."
MR. JUSTICE WHITFORD concurs in this judgment but is of the opinion that the respondent's conduct requires a reference of the matter to the Attorney General with instructions to begin proceedings for more rigorous discipline.
En Banc.
Announced March 12th, 1928. *Page 368